TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-05-00670-CR



                                  Timothy Franks, Appellant


                                                v.


                                 The State of Texas, Appellee




    FROM THE DISTRICT COURT OF TRAVIS COUNTY, 403RD JUDICIAL DISTRICT
        NO. 3032462, HONORABLE DONALD LEONARD, JUDGE PRESIDING



                           MEMORANDUM OPINION


               Timothy Franks seeks to appeal from a judgment of conviction for murder. Sentence

was imposed on August 5, 2005. There was no motion for new trial. The deadline for perfecting

appeal was therefore September 6, 2005. Tex. R. App. P. 4.1(a), 26.2(a)(1). Notice of appeal was

filed on September 27, 2005. Under the circumstances, we lack jurisdiction to dispose of the

purported appeal in any manner other than by dismissing it for want of jurisdiction. See Slaton v.

State, 981 S.W.2d 208 (Tex. Crim. App.1998); Olivo v. State, 918 S.W.2d 519, 522-23 (Tex. Crim.

App. 1996).
              The appeal is dismissed.




                                          __________________________________________

                                          G. Alan Waldrop, Justice

Before Chief Justice Law, Justices Pemberton and Waldrop

Dismissed for Want of Jurisdiction

Filed: October 20, 2005

Do Not Publish




                                             2